Title: From Thomas Jefferson to Robert Smith, 1 April 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith. 
                     April 1. 08.
                  
                  I approve of your letter to Commodore Murray entirely, and in order to settle what shall be our course for the summer (now that we see tolerably clearly that no rupture with England is likely to take place during the summer) I propose, the first day that I can be well enough for a couple of hours, to ask a meeting of our colleagues to determine these questions
                  Shall the Proclamation, be renewed, or suffered to expire?
                  Shall the harbors of ordinary British resort (say N. York, Lynhaven, & Charleston) be furnished with their full quota of gunboats with their navigating crews?
                  Shall the residue of the 170 Gunboats be distributed among the other ports, with their navigating crews, or be laid up or left on their stocks?
                  Shall the frigates & Wasp be unmanned.
                  Affectionate salutations.
               